MEMORANDUM **
Margarita Rosas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its summary affirmance of an immigration judge’s (“IJ”) decision denying cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Barroso v. Gonzales, 429 F.3d 1195, 1200 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
Rosas waived any challenge to the BIA’s March 4, 2004 order denying her motion to reconsider, because her opening brief does not include any arguments related to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to review the BIA’s December 16, 2003 order affirming the IJ’s order denying cancellation of removal because the instant petition for review is not timely as to that order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.